Order filed August 9, 2022




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00463-CV
                                   ____________

                       MICHAEL A. POWELL, Appellant

                                         V.

JENNY HODGKINS, EXECUTIVE DIRECTOR, STATE BAR OF TEXAS;
                 AND SHARON WILSON, Appellee


                    On Appeal from the 455th District Court
                             Travis County, Texas
                    Trial Court Cause No. D-1-GN-21-001728

                                      ORDER

      This is an attempted appeal from a judgment entered April 4, 2022. Pursuant
to chapter 11 of the Texas Civil Practice and Remedies Code, appellant, Michael
A. Powell, has been declared a vexatious litigant and is therefore subject to the pre-
filing order under section 11.101. Tex. Civ. Prac. & Rem. Code §§ 11.101, 11.103
(West 2017).

      Under section 11.103(a), the clerk of this court may not file an appeal
presented by a vexatious litigant subject to a pre-filing order under section 11.101
unless the litigant obtains an order from the local administrative judge permitting
the filing, or the appeal is from a pre-filing order entered under section 11.101
designating a person a vexatious litigant. Tex. Civ. Prac. & Rem. Code Ann. §
11.103(a) & (d). This is not an appeal from a pre-filing order entered under section
11.101.

      This court will consider dismissal of this appeal unless appellant, within 10
days of the date of this order, files a copy of the order from the local administrative
judge permitting the filing of this appeal. See Tex. Civ. Prac. & Rem. Code Ann. §
11.103(a).



                                 PER CURIAM



Panel Consists of Justices Bourliot, Hassan, and Wilson.